ICEY, C. J.
W. E. Muse brought this suit against G. T. Chambers and J. M. Warnoek, and charged that the defendants wrongfully took possession of and occupied and used a tract,of land belonging to the plaintiff’s wife, and he sought to recover the rental value-thereof. The defendants defended on the-ground that they had leased the land from the plaintiff’s wife, who owned it, that the-plaintiff had acquiesced in and was estopped from denying the validity of the lease con*1071tract, and pleaded in offset the value of certain improvements madé by them upon the land, as part of the consideration for and in pursuance of the lease contract. There was a jury trial which resulted in a verdict and judgment for the plaintiff for $128.07. The plaintiff has appealed and seeks a reversal on account of certain errors alleged to have been committed by the trial court in overruling exceptions to the defendants’ answer, in giving and refusing instructions, and in certain rulings as to the admissibility of testimony. The record does not show that the plaintiff called the court’s attention to his exceptions to the defendants’ answer; nor does it show that the court made any ruling thereon.
As to the other questions presented, if error was committed, we do not think appellant is entitled to have the case reversed on account of such error. Appellant obtained a judgment in the court below, and nowhere in his brief is it contended that the amount awarded him is not as much as he was entitled to; and, if the jury believed the testimony given by the defendants, the judgment is fair and just. When a plaintiff obtains a judgment in the trial court awarding him substantial relief, we do not think the ease should be reversed at his instance because of alleged errors during the trial, when he does not complain of the amount that has been awarded him.
No reversible error has been shown, and the judgment is affirmed.